Name: 2009/966/EC: Commission Decision of 30Ã November 2009 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) NoÃ 689/2008 of the European Parliament and of the Council and amending Commission Decisions 2000/657/EC, 2001/852/EC, 2003/508/EC, 2004/382/EC andÃ 2005/416/EC
 Type: Decision
 Subject Matter: deterioration of the environment;  chemistry;  trade
 Date Published: 2009-12-22

 22.12.2009 EN Official Journal of the European Union L 341/14 COMMISSION DECISION of 30 November 2009 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 689/2008 of the European Parliament and of the Council and amending Commission Decisions 2000/657/EC, 2001/852/EC, 2003/508/EC, 2004/382/EC and 2005/416/EC (2009/966/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 689/2008 of the European Parliament and of the Council of 17 June 2008 concerning the export and import of dangerous chemicals (1), and in particular the second subparagraph of Article 12(1) thereof, After consulting the Committee established by Article 133 of Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the registration, evaluation, authorisation and restriction of chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (2), Whereas: (1) Under Regulation (EC) No 689/2008 the Commission is to decide on behalf of the Community whether or not to permit the import into the Community of each chemical subject to the Prior Informed Consent (PIC) procedure. (2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organization (FAO) have been appointed to provide secretariat services for the operation of the PIC procedure established by the Rotterdam Convention on the PIC procedure for certain hazardous chemicals and pesticides in international trade, approved by the Community by Council Decision 2006/730/EC of 25 September 2006 on the conclusion, on behalf of the European Community, of the Rotterdam Convention on the Prior Informed Consent Procedure for certain hazardous chemicals and pesticides in international trade (3). (3) The Commission, acting as common designated authority, is required to forward import decisions on chemicals subject to the PIC procedure to the Secretariat of the Rotterdam Convention, on behalf of the Community and its Member States. (4) It is necessary to revise previous import decisions in relation to the chemicals ethylene oxide, fluoroacetamide, HCH (mixed isomers), lindane, methamidophos, pentachlorophenol and its salts and esters, polybrominated biphenyls (PBBs), polychlorinated terphenyls (PCTs), dustable powder formulations containing a combination of benomyl, carbofuran and thiram and mercury compounds in order to reflect the enlargement of the Community on 1 January 2007 as well as to take account of regulatory developments in the Community since those decisions were adopted. (5) The placing on the market and use of ethylene oxide under Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (4) is restricted to certain specific areas pursuant to Commission Regulation (EC) No 1451/2007 (5) on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC. Consequently, imports are only allowed for those specific uses. Member States can decide which of those uses allowed under Directive 98/8/EC they authorise in their territory. (6) Fluoroacetamide and pentachlorophenol and its salts and esters are not included as active substances in Annex I to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (6) or in Annex I, IA or IB to Directive 98/8/EC, with the effect that those active substances are banned for pesticide use. Consequently, it is prohibited to import fluoroacetamide and pentachlorophenol and its salts and esters for use as pesticides. (7) Since 1 July 2008 methamidophos is no longer included in Annex I to Directive 91/414/EEC, with the effect that all authorisations for plant protection products containing methamidophos had to be withdrawn by Member States and that any placing on the market of plant protection products containing methamidophos is prohibited. Furthermore, methamidophos has not been identified or notified under the Community review programme for evaluation of existing substances under Directive 98/8/EC and is therefore not allowed to be placed on the market for use as a biocidal product. (8) The production, placing on the market and use of lindane and HCH (mixed isomers) were prohibited by Regulation (EC) No 850/2004 of the European Parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (7) and the derogation allowed for under that Regulation expired on 31 December 2007. Consequently, any import of those chemicals is prohibited as from that date. (9) Any production, placing on the market and use of hexabromo-1,1-biphenyl is banned. Furthermore, that chemical belongs to the group of PBBs, which is included in Annex III to the Rotterdam Convention and subject to the PIC procedure. (10) Bulgaria and Romania became Member States of the European Union on 1 January 2007. Since Regulation (EC) No 1907/2006 allows the Member States to authorise specific uses of PCTs in their territory, the import decision should be revised to reflect national legislation in those two new Member States. (11) It is therefore appropriate to replace the import decisions for ethylene oxide, fluoroacetamide, HCH (mixed isomers), lindane, methamidophos, pentachlorophenol and its salts and esters, PBBs and PCTs set out in Commission Decision 2000/657/EC of 16 October 2000 adopting Community import decisions for certain chemicals pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals (8), Commission Decision 2001/852/EC of 19 November 2001 on adopting Community import decisions pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals and amending Decision 2000/657/EC (9), Commission Decision 2003/508/EC of 7 July 2003 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decisions 2000/657/EC and 2001/852/EC (10) and Commission Decision 2005/416/EC of 19 May 2005 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council and amending Decisions 2000/657/EC, 2001/852/EC and 2003/508/EC (11). (12) Benomyl is not included as active substance in Annex I to Directive 91/414/EEC or in Annex I, IA or IB to Directive 98/8/EC, with the effect that that active substance is banned for pesticide use. Consequently, dustable powder pesticide formulations containing a combination of benomyl, carbofuran and thiram are banned for placing on the market and use as pesticide. The import decision for dustable powder pesticide formulations containing a combination of benomyl, carbofuran and thiram set out in Commission Decision 2004/382/EC of 26 April 2004 adopting Community import decisions for certain chemicals pursuant to Regulation (EC) No 304/2003 of the European Parliament and of the Council (12) should therefore be replaced. (13) The placing on the market and use of plant protection products containing mercury compounds as an active substance is prohibited pursuant to Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (13). Furthermore, the placing on the market and use of biocidal products containing mercury compounds in accordance with Directive 98/8/EC is not allowed. The import decision for mercury compounds published in PIC Circular X should therefore be replaced. (14) Decisions 2000/657/EC, 2001/852/EC, 2003/508/EC, 2004/382/EC and 2005/416/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The decisions on the import of lindane, methamidophos and pentachlorophenol and its salts and esters as set out in the Annex to Decision 2000/657/EC are replaced by the import decisions set out in the forms for import response in Annex I to this Decision. Article 2 The decision on the import of ethylene oxide as set out in Annex I to Decision 2001/852/EC is replaced by the import decision set out in the form for import response in Annex II to this Decision. Article 3 The decision on the import of polybrominated biphenyls (PBBs) as set out in Annex III to Decision 2003/508/EC is replaced by the import decision set out in the form for import response in Annex III to this Decision. Article 4 The decisions on the import of fluoroacetamide, HCH (mixed isomers) and polychlorinated terphenyls (PCTs) as set out in Annex I to Decision 2005/416/EC are replaced by the import decisions set out in the forms for import response in Annex IV to this Decision. Article 5 The interim decision on the import of dustable powder formulations containing a combination of benomyl, carbofuran and thiram as set out in Annex III to Decision 2004/382/EC is replaced by the import decision set out in the form for import response in Annex V to this Decision. Article 6 The decision on the import of mercury compounds published in PIC Circular X is replaced by the import decision set out in the form for import response in Annex VI to this Decision. Done at Brussels, 30 November 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 204, 31.7.2008, p. 1. (2) OJ L 396, 30.12.2006, p. 1. (3) OJ L 299, 28.10.2006, p. 23. (4) OJ L 123, 24.4.1998, p. 1. (5) OJ L 325, 11.12.2007, p. 3. (6) OJ L 230, 19.8.1991, p. 1. (7) OJ L 158, 30.4.2004, p. 7. (8) OJ L 275, 27.10.2000, p. 44. (9) OJ L 318, 4.12.2001, p. 28. (10) OJ L 174, 12.7.2003, p. 10. (11) OJ L 147, 10.6.2005, p. 1. (12) OJ L 144, 30.4.2004, p. 11. (13) OJ L 33, 8.2.1979, p. 36. ANNEX I Revised import decisions for lindane, methamidophos and pentachlorophenol and its salts and esters replacing the import decisions set out in Decision 2000/657/EC ANNEX II Revised import decision for ethylene oxide replacing the import decision set out in Decision 2001/852/EC ANNEX III Revised import decision for polybrominated biphenyls (PBBs) replacing the import decision set out in Decision 2003/508/EC ANNEX IV Revised import decisions for fluoroacetamide, HCH (mixed isomers) and polychlorinated terphenyls (PCTs) replacing the import decisions set out in Decision 2005/416/EC ANNEX V Revised import decision for dustable powder formulations containing a combination of benomyl, carbofuran and thiram replacing the import decision set out in Decision 2004/382/EC ANNEX VI Revised import decision for mercury compounds replacing the import decision published in PIC Circular X